Exhibit 10.1

CAPTARIS, INC.

MANAGEMENT INCENTIVE RETENTION PLAN

ARTICLE I

PURPOSE

This Management Incentive Retention Plan (the “Plan”) of Captaris, Inc., a
Washington corporation (the “Company”) is established effective April 23, 2008
(the “Effective Date”) to provide an incentive to key management employees and
others providing personal services to the Company to maximize the valuation of
the Company and to provide continuity of management in connection with the
period prior to a Change in Control (as defined below) of the Company.

ARTICLE II

DEFINITIONS AND CONSTRUCTION

Section 2.1 Definitions. Where the following capitalized words and phrases
appear in the Plan, each has the respective meaning set forth below, unless the
context clearly indicates to the contrary.

“Administrator”: The Board shall be the administrator unless and until the Board
delegates the administration of the Plan to a Committee, as provided in
Section 3.2. Thereafter, all references in the Plan to the Administrator shall
be to the Committee.

“Award Letter”: A written letter from the Company to an employee, notifying such
person of his selection as a Participant.

“Base Salary”: With respect to each Participant, the annual base salary of the
Participant, exclusive of any bonus, special pay (including any retention pay)
or other benefits he or she may receive, but without giving effect to any salary
reductions authorized by the Participant under any qualified or non-qualified
deferred compensation plan of the Company, in effect on the date immediately
preceding the Closing Date.

“Bonus Pool”: The dollar amount of the aggregate bonus pool to be allocated
among the Participants, calculated in accordance with Section 5.3.

“Board”: The Board of Directors of the Company.

“Cause”: Shall have the meaning set forth in Section 5.6.

“Change in Control”: Either of the following: (i) the acquisition by one person
(or more than one person acting as a group) of direct or indirect beneficial
ownership of the stock of the Company that, together with stock as to which
beneficial ownership is otherwise directly or indirectly held by such person or
group, constitutes more than 80% of the total fair market value or total voting
power of the stock of the Company whether by tender offer, merger, reverse
merger, consolidation or reorganization of the Company or otherwise; or (ii) any
one person, or more than one person acting as a group, directly or indirectly
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) assets from the Company that
have a total gross fair market value equal to or more than 80% of the total
gross fair market value of all of the assets of the Company immediately before
such acquisition or acquisitions.



--------------------------------------------------------------------------------

The terms “person”, “group” and “beneficial ownership” as used in this
definition shall be interpreted consistent with Sections 3(a)(9) and 13(d)(3) of
the Securities Exchange Act of 1934, as amended, and Rule 13d-3 promulgated
thereunder.

“CIC Price”: Shall mean the aggregate “Value” (as defined herein) paid by the
purchaser for all of the equity of the Company (including stock options,
warrants or similar rights to acquire stock) or assets of the Company acquired
in a Change in Control (in each case, including debt assumed in connection with
such transactions). “Value” shall mean (i) with respect to cash, the amount
thereof; (ii) with respect to marketable securities, the value assigned to such
securities in the definitive agreement relating to the Change in Control or, if
not assigned in such agreement or in the absence of such agreement, the mean of
the closing sale price of such securities as quoted on their principal trading
market on the tenth through the sixth consecutive trading days preceding the
Closing Date or, if not quoted on such dates, the mean of the closing sale price
of such securities as quoted on their principal trading market on the last five
consecutive trading days for which a price is so quoted prior to the Closing
Date; (iii) if debt, the face amount thereof; and (iv) with respect to non-cash
consideration other than marketable securities or debt, the fair market value
thereof as determined by the Board of Directors in good faith. CIC Price shall
include (a) any contingent payments, or similar payments anticipated to be made
in the future; and (b) any amounts placed into escrow otherwise deferred or held
back by any purchaser of the Company in a Change in Control transaction.

“Closing”: The closing of the Change in Control.

“Closing Date”: The date upon which a Change in Control of the Company closes.

“Committee”: A committee of two or more members of the Board.

“Code”: The Internal Revenue Code of 1986, as amended.

“Covered Parachute Payments”: Shall have the meaning set forth in Section 6.1.

“Covered Payments”: Shall have the meaning set forth in Section 6.1.

“Disability”: Shall mean the Participant (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or (ii) is receiving
income replacement benefits for a period of not less than three months under the
Company’s accident and health plans by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months.

“Excise Tax”: The excise tax on excess parachute payments under Section 4999 of
the Code (or any successor provision or any comparable provision of state, local
or foreign law), including any interest or penalties with respect to such excise
tax.

 

- 2 -



--------------------------------------------------------------------------------

“Good Reason”: Shall have the meaning set forth in Section 5.6.

“Incentive Bonus”: With respect to each Participant, a cash bonus equal to 0% to
200% of the Base Salary of the Participant as determined in the sole and
absolute discretion of the Administrator, based upon, among other things, the
Participant’s contribution to the closing of the Change in Control, payable
under the Plan in accordance with Article V.

“IRS”: The Internal Revenue Service of the United States.

“Participant”: Each person listed in Schedule A to the Plan.

“Payment Dates”: Each of the following shall constitute a Payment Date unless
otherwise provided in any Participant’s Award Letter: the Closing Date (the
“First Payment Date”) and the date that is six months following the Closing Date
(the “Second Payment Date”). If such date falls on a day that is not a business
day, the Payment Date shall be the next business day thereafter.

“Repayment Amount”: Shall have the meaning set forth in Section 6.3.

“Safe Harbor Amount”: The largest portion of the Covered Payments that would
result in no portion of the Covered Payments being subject to the Excise Tax.

“Section 409A”: Section 409A of the Code, the final regulations thereunder and
any additional guidance provided by the Treasury Department pursuant thereto.

“Target Bonus”: The targeted annual bonus opportunity for the fiscal year in
which the Closing Date occurs.

“Termination Date”: Shall have the meaning set forth in Section 4.1.

Section 2.2 Number and Gender. Wherever appropriate herein, words used in the
singular will be considered to include the plural, and words used in the plural
will be considered to include the singular. The masculine gender, where
appearing in the Plan, will be deemed to include the feminine gender.

Section 2.3 Headings. The headings of Articles and Sections herein are included
solely for convenience, and, if there is any conflict between such headings and
the text of the Plan, the text will control. All references to Articles,
Sections and Subsections are to this document unless otherwise indicated.

 

- 3 -



--------------------------------------------------------------------------------

ARTICLE III

ADMINISTRATION OF PLAN

Section 3.1 Administrator. The Plan shall be interpreted and administered by the
Administrator.

Section 3.2 Right to Delegate. The Board may from time to time delegate some or
all of its powers and responsibilities under the Plan to the Committee. If
administration is delegated to a Committee, the Committee shall have, in
connection with the administration of the Plan, the powers theretofore possessed
by the Board (and references in the Plan to the Administrator shall thereafter
be to the Committee). The Board may at any time revest in itself any delegated
power to administer the Plan. In addition, the Administrator may employ persons
to render advice or to execute its directions with regard to any responsibility
held hereunder and may authorize any person to whom any of its responsibilities
have been properly delegated to employ persons to render such advice or to
execute its directions.

Section 3.3 Discretion to Interpret Plan.

3.3.1 Prior to the Closing Date, the Administrator has absolute discretion to
construe and interpret any and all provisions of the Plan, including, but not
limited to, the discretion to resolve ambiguities, inconsistencies, or omissions
conclusively. The decisions of the Administrator will be binding and conclusive
upon all persons unless determined to have been arbitrary or capricious.

3.3.2 On or after the Closing Date, the Administrator has discretion to construe
and interpret any and all provisions of the Plan, including, but not limited to,
the discretion to resolve ambiguities, inconsistencies, or omissions
conclusively. The decisions of the Administrator shall be based upon a
reasonable, good faith interpretation of the Plan, and shall be subject to de
novo review by the arbitrator selected in accordance with Section 9.1 or a trier
of fact.

Section 3.4 Powers and Duties. In addition to the powers described in
Section 3.3 and all other powers specifically granted under the Plan, prior to
the Change in Control, the Administrator has all powers necessary or proper to
administer the Plan and to discharge his duties under the Plan, including, but
not limited to, the following powers:

3.4.1 to determine whether a transaction or series of related transactions
results in a Change in Control of the Company;

3.4.2 to determine the amount, form, and conditions of any Incentive Bonus under
the Plan, and to authorize or deny the payment of benefits under the Plan;

3.4.3 to designate a later automatic Termination Date;

3.4.4 to make and enforce such rules, regulations, and procedures as the
Administrator may deem necessary or proper for the orderly and efficient
administration of the Plan;

3.4.5 to decide all questions concerning the Plan and the eligibility of any
person to participate in the Plan; and

 

- 4 -



--------------------------------------------------------------------------------

3.4.6 to prepare and distribute information explaining the Plan.

After a Change in Control of the Company, the Administrator may not alter the
amount of any Incentive Bonus, except in accordance with Section 5.2 or
Section 8.1.

Section 3.5 Expenses. Reasonable expenses incident to the administration of the
Plan, including, without limitation, the compensation of legal counsel,
advisors, and other technical or clerical assistance as may be required, the
payment of any bond or security, and any other expenses incidental to the
operation of the Plan, that the Administrator determines are proper will be paid
by the Company or an affiliate of the Company.

Section 3.6 Indemnification. The Company will indemnify and hold harmless any
person exercising authority within the scope of this Article III or at the
direction of the Administrator against any and all reasonable expenses and
liabilities arising out of such exercise of authority or execution of
directions, including, without limitation, any reasonable expenses and
liabilities that are caused by or result from an act or omission constituting
the negligence of such person in the performance of such functions or
responsibilities, but excluding expenses and liabilities arising out of such
person’s own gross negligence or reckless or willful misconduct. Expenses
against which such person will be indemnified hereunder include, without
limitation, the amounts of any settlement or judgment, costs, counsel fees, and
related charges reasonably incurred in connection with a claim asserted or a
proceeding brought or settlement thereof.

ARTICLE IV

TERM AND PARTICIPATION

Section 4.1 Term. The Plan shall become effective on the Effective Date and,
subject to Section 8.2, shall terminate on October 23, 2009 (the “Termination
Date”), provided that the Administrator shall have the authority to designate a
later Termination Date. Notwithstanding the foregoing, if a payment under this
Plan remains due by the Company as of the Termination Date, the Termination Date
shall be automatically extended until the date on which each payment that is due
and owing by the Company pursuant to Article V has been paid. If the
Administrator exercises such authority, or the Termination Date is automatically
extended pursuant to the preceding sentence, references in this Plan to the
Termination Date shall be to such later date.

Section 4.2 Commencement of Participation. Each Participant will receive an
Award Letter informing him of his selection for participation in the Plan and
the effective date of his participation as soon as administratively practicable
after such selection by the Administrator.

Section 4.3 Termination of Participation. A Participant will cease to
participate in the Plan if: (1) such Participant’s employment with the Company
and all subsidiaries and affiliates of the Company is terminated prior to the
Closing Date for any reason or (2) no Closing Date has occurred on or before the
Termination Date.

 

- 5 -



--------------------------------------------------------------------------------

ARTICLE V

INCENTIVE BONUSES

Section 5.1 Conditions for Incentive Bonus. A Participant will be eligible to
receive an Incentive Bonus, if any, from the Company or the Company’s successor
if (and only if):

5.1.1(a) The Company has entered into a definitive agreement or agreements with
an acquiror pursuant to which a Change in Control of the Company has or will
occur, as determined by the Administrator; or

5.1.1(b) A Change in Control of the Company has occurred.

5.1.2 The Closing Date occurs on or before the Termination Date for the Plan or
the Company has entered into a definitive, legally binding agreement on or
before the Termination Date, which agreement provides for a transaction that, if
completed, would constitute a Change in Control.

5.1.3 The CIC Price exceeds $125,000,000.

5.1.4 Subject to Section 5.6, such Participant is continuously employed by the
Company or one of its subsidiaries as an employee from the date on which he is
selected to commence participation in the Plan up to and including each
applicable Payment Date.

5.1.5 Such Participant complies with additional conditions, if any, set forth in
his Award Letter, which conditions need not be identical for all Participants.

If the conditions set forth in this Section 5.1 are satisfied, then a
Participant shall be entitled to receive an Incentive Bonus on the terms set
forth in the other provisions of the Plan and the Participant’s Award Letter.

Section 5.2 Amount of Incentive Bonus; Reallocation. The Administrator may
provide in its discretion that the amount of a Participant’s Incentive Bonus, if
any, will be offset by other payments or reduced for any other reason as set
forth in the relevant Award Letter. Any Incentive Bonus forfeited pursuant to
the terms of an Award Letter shall be available, but shall not be required, to
be re-granted to one or more Participants under the terms of the Plan. The
aggregate amount of all Incentive Bonuses shall not exceed the amount of the
Bonus Pool, but the Administrator shall not be obligated to award the entire
Bonus Pool to Participants.

Section 5.3 Bonus Pool. If the conditions set forth in Sections 5.1.1 through
5.1.3 are satisfied, the Bonus Pool shall be equal to 1.5% of the CIC Price.

 

- 6 -



--------------------------------------------------------------------------------

Section 5.4 Form and Timing of Payment of Incentive Bonus.

5.4.1 Subject to Section 5.4.2, a Participant who is eligible to receive an
Incentive Bonus under Section 5.1 will be paid such Incentive Bonus, if any, in
two installments on the Payment Dates as follows: two thirds (2/3) of such
Incentive Bonus will be paid in cash on the First Payment Date and the remaining
one third (1/3) of such Incentive Bonus will be paid in cash on the Second
Payment Date subject to earlier payment as provided in Section 5.6.

5.4.2 Notwithstanding the foregoing, if some or all of an Incentive Bonus would
not be deductible by the Company pursuant to Section 162(m) of the Code, then
the payment of such portion of the Incentive Bonus shall be made as soon as
administratively possible following the first day on which the deductibility of
such payment shall not be disallowed under Section 162(m) in accordance with the
provisions of Section 1.409A-2(b)(7)(i) of the final regulations promulgated
under Section 409A, and the Participant shall be credited with interest at the
“Wall Street Journal Prime Rate” (or comparable interest rate selected by the
Administrator) in effect on the Closing Date and adjusted on the first business
day of any subsequent calendar year, compounded monthly.

Section 5.5 Additional Conditions. The Administrator may include in the Award
Letter one or more conditions on the receipt or continued receipt of an
Incentive Bonus that the Administrator deems appropriate. Such conditions are
absolutely within the sole discretion of the Administrator and may vary among
individual Participants.

Section 5.6 Payments Following Termination.

5.6.1 If the Participant’s employment with the Company or its subsidiaries
terminates for any reason prior to the Closing Date, the Participant shall not
be entitled to any Incentive Bonus.

5.6.2 If, prior to the Second Payment Date, the Company or the Company’s
successor terminates the Participant’s employment with the Company or its
subsidiaries (or such successor or its subsidiaries) for Cause or the
Participant terminates such employment other than for Good Reason or as a result
of death or Disability, the Participant shall forfeit any portion of his or her
Incentive Bonus payable on the Second Payment Date.

5.6.3 If, prior to the Second Payment Date, the Company or the Company’s
successor terminates the Participant’s employment with the Company or its
subsidiaries (or such successor to its subsidiaries) without Cause or, subject
to Section 5.6.6, the Participant terminates such employment for Good Reason or
such employment is terminated as a result of death or Disability, then the
Participant (or the Participant’s estate, in the event of the Participant’s
death) shall be entitled to receive any remaining payments under this Plan such
that the Participant (or estate, as applicable) receives the full amount of the
Participant’s Incentive Bonus within 30 days after the date of the Participant’s
termination.

5.6.4 For purposes of this Plan, the term “Cause” shall mean:

(a) a Participant’s willful material misconduct or dishonesty in the performance
of, or the willful failure to perform any of the Participant’s material duties
as an employee of, or consultant to the Company or the Company’s successor;

 

- 7 -



--------------------------------------------------------------------------------

(b) the Participant’s willful and material injury of the Company or the
Company’s successor, or the Participant’s breach of fiduciary duty to the
Company or the Company’s successor involving personal profit;

(c) the conviction of the Participant of the violation of a state or federal
criminal law involving the commission of a crime against the Company or the
Company’s successor or any felony;

(d) the habitual or repeated misuse by the Participant of alcohol or controlled
substances that materially impairs the Participant’s ability to perform his or
her duties as an employee of, or consultant to the Company or the Company’s
successor; or

(e) any material and willful violation by the Participant of any provisions of
the Confidential Information, Inventions and Non-Competition Agreement between
the Participant and the Company or the Company’s successor.

5.6.5 For purposes of this Agreement (but subject to Section 5.6.6), the term
“Good Reason” shall mean the occurrence, prior to the Second Payment Date, of
any of the following events without the consent of the Participant:

(a) A material reduction in the Participant’s Base Salary or Target Bonus due to
the Participant;

(b) A material reduction in the Participant’s authority, duties or
responsibilities, other than any reduction which occurs solely as a result of
the Company becoming a wholly-owned private subsidiary of the acquiror;

(c) A relocation of the principal place at which the Participant is required to
provide services of more than 50 miles from the principal place at which the
Participant was providing services as of the Closing Date; or

(d) The Company or the Company’s successor materially breaches any provision of
this Plan or the Company or the Company’s successor materially breaches any
provision of any employment agreement entered into between the Company or the
Company’s successor and the Participant.

5.6.6 The Participant’s termination will not be for Good Reason unless (a) the
Participant notifies the Company or the Company’s successor in writing of the
existence of the condition which the Participant believes constitutes Good
Reason within 90 days of the initial existence of such condition (which notice
specifically identifies such condition), (b) the Company or the Company’s
successor fails to remedy such condition within 30 days after the date on which
it receives such notice (the “Remedial Period”), and (c) the Participant
actually terminates employment within 30 days after the expiration of the
Remedial Period and before the Company or the Company’s successor has remedied
such condition. If the Participant terminates employment before the expiration
of the Remedial Period or after the Company or the Company’s successor remedies
the condition (even if after the end of the Remedial Period), then the
Participant’s termination will not be considered to be for Good Reason.

 

- 8 -



--------------------------------------------------------------------------------

ARTICLE VI

TAX CONSIDERATIONS

Section 6.1 Parachute Payments. Notwithstanding the foregoing, and
notwithstanding any prior agreements, arrangements or programs with a
Participant (including any prior employment agreements), if the payment of an
Incentive Bonus under the Plan by itself or when combined with any other payment
or benefit the Participant receives from the Company or any of its subsidiaries
or affiliates (collectively “Covered Payments”), would (i) constitute a
“parachute payment” within the meaning of Section 280G of the Code (the “Covered
Parachute Payments”), and (ii) is or may become subject to the Excise Tax, then
the portion of the Covered Payments that would be treated as Covered Parachute
Payments, in the aggregate, in excess of the Safe Harbor Amount shall be either
(a) paid in full in accordance with the terms governing such payments, or
(b) reduced so that the Covered Parachute Payments, in the aggregate, do not
exceed the Safe Harbor Amount, whichever of the foregoing actions, taking into
account the applicable federal, state and local employment taxes, income taxes,
and the Excise Tax (for which the Participant shall be responsible), results in
the Participant’s receipt, on an after-tax basis, of the greater amount of the
payments notwithstanding that all or some portion of the payments may remain
subject to the Excise Tax. If it is determined that any payments are to be
reduced as set forth above, the Participant shall have the right to designate
which of the payments shall be reduced and to what extent, provided that the
Participant may not so elect to the extent that, in the determination of the
accounting firm referred to in Section 6.2, such election would cause the
Participant to be subject to the Excise Tax or a penalty under Section 409A of
the Code. Appropriate adjustments to the amounts payable hereunder shall be made
to take into account the effects of subsequent Covered Payments outside the
Plan.

Section 6.2 Accounting. The accounting firm engaged by the Company for general
audit purposes as of the day prior to the Closing Date shall make the
determination of (i) whether an event described in Section 280G(b)(2)(A)(i) of
the Code has occurred, (ii) the value of any Covered Parachute Payments and the
Safe Harbor Amount, (iii) whether any reduction in the Covered Payments is
required under Section 6.1, (iv) the amount of any such reduction, and (v) the
amount of any adjustments under Section 6.1 and Section 6.3. If the accounting
firm so engaged by the Company is serving as accountant or auditor for the
individual, entity or group effecting the Change of Control, the Administrator
shall appoint a nationally recognized accounting firm to make the determinations
required hereunder. The Company shall bear all expenses with respect to the
determinations by such accounting firm required to be made hereunder. The
accounting firm engaged to make the determinations hereunder shall provide its
calculations, together with detailed supporting documentation, to the Company
and the Participant at such time as requested by the Company. If the accounting
firm determines that no Excise Tax is payable, it shall furnish the Company and
the Participant with an opinion reasonably acceptable to the Participant that no
Excise Tax will be imposed. Any good faith determinations of the accounting firm
made hereunder shall be final, binding and conclusive upon the Company and the
Participant.

 

- 9 -



--------------------------------------------------------------------------------

Section 6.3 IRS Determination. If, notwithstanding any reduction described in
Section 6.1, the IRS determines that the Participant is liable for the Excise
Tax as a result of the receipt of an Incentive Bonus payable under this Plan or
otherwise as described above, then the Participant shall be obligated to pay
back to the Company, within thirty (30) days after a final IRS determination or
in the event that the Participant challenges the final IRS determination, a
final judicial determination, a portion of such amounts equal to the smallest
such amount, if any, as shall be required to be paid to the Company so that the
Participant’s net after-tax proceeds with respect to any payment of benefits
(after taking into account the payment of the Excise Tax and all other
applicable taxes imposed on such payment) shall be maximized (the “Repayment
Amount”). The Repayment Amount with respect to the payment of benefits shall be
zero if a Repayment Amount of more than zero would not result in the
Participant’s net after-tax proceeds with respect to the payment of such
benefits being maximized. If the Excise Tax is not eliminated pursuant to this
paragraph, the Participant shall pay the Excise Tax.

ARTICLE VII

FUNDING OF PLAN; OTHER BENEFITS; FUTURE SERVICE

Section 7.1 Funding of Plan. The Plan will be unfunded, and benefits provided
hereunder will be paid from the general assets of the Company. No segregation of
funds by the Company is or shall be required.

Section 7.2 Impact on Other Benefits. Amounts paid under the Plan are intended
to have no impact on any other employee benefit plans or other compensatory
arrangements sponsored by the Company or made between the Company (or its
subsidiaries or affiliates) and the Participant.

Section 7.3 Nonalienation of Benefits. Except as the Administrator may otherwise
permit or as may be required by law: (1) no interest in or benefit payable under
the Plan will be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, or charge, and any action by a
Participant to anticipate, alienate, sell, transfer, assign, pledge, encumber,
or charge the same will be void and of no effect, and (2) no interest in or
benefit payable under the Plan will be in any way subject to any legal or
equitable process, including, but not limited to, garnishment, attachment, levy,
seizure, or the lien of any person. This provision will be construed to provide
each Participant, or other person claiming any interest or benefit in the Plan
through a Participant, with the maximum protection against alienation,
encumbrance, and any legal and equitable process, including, but not limited to,
attachment, garnishment, levy, seizure, or other lien, afforded his interest in
the Plan (and the benefits provided thereunder) by law and any applicable
regulations.

 

- 10 -



--------------------------------------------------------------------------------

Section 7.4 No Guarantee of Future Service. Designation as a Participant shall
not provide any guarantee or promise to the Participant of continued service
with the Company. The Company expressly retains the right to terminate the
employment of the

Participant consistent with the terms of the Participant’s contractual
arrangement with the Company, if any, the terms of which shall be unaffected by
the terms of the Plan. This provision shall not be limited or abridged to any
extent by any other provision or the Plan which may suggest otherwise and shall
be applied regardless of any such provision. Notwithstanding the foregoing, the
Company’s obligations to make payments under the Plan shall not be affected by
the fact that any defined term or other provision in the Plan is different than
or not consistent with any defined term or other provision in any contractual
arrangement the Participant has with the Company or in any other compensation or
benefit plan of the Company.

Section 7.5 No Vested Right to Benefits. No Participant or other person will
have any right to, or interest in, any benefits provided under the Plan upon
termination of his employment or retirement occurring before the Closing Date or
upon termination of Plan, except as specifically provided hereunder.

ARTICLE VIII

AMENDMENT AND TERMINATION

Section 8.1 Right to Amend or Terminate the Plan. Notwithstanding any
provision(s) of any other communication, whether oral or written, made by the
Company, the Administrator, or any other individual or entity to employees of
the Company or to any other individual or entity, the Company, by action of the
Board, reserves the absolute and unconditional right to amend or terminate the
Plan; provided, however, that any amendment or termination of the Plan or a
Participant’s Award Letter made after the Closing Date will be void and of no
effect to the extent such amendment or termination would reduce or eliminate the
amount of any Incentive Bonus for any Participant, or otherwise adversely effect
any rights or obligations of a Participant hereunder, without the written
consent of the adversely affected Participant. All amendments to, or termination
of, the Plan must be in writing, signed by an authorized officer of the Company,
and adopted by the Board. Any oral statements or representations made by the
Company, the Administrator, or any other individual or entity that alter,
modify, amend, terminate or are inconsistent with the written terms of the Plan
will be invalid and unenforceable and may not be relied upon by any Participant
or by any other individual or entity.

Section 8.2 Automatic Termination. The Plan shall automatically terminate upon
the earlier to occur of the following:

8.2.1 The date of completion of all payments of Incentive Bonuses under the
Plan; or

8.2.2 The Termination Date if the Closing Date has not occurred on or before
such date. The Administrator shall have the authority to amend the Plan to
designate a later Termination Date pursuant to Section 4.1.

Section 8.3 Effect of Amendment or Termination. In the event of an amendment to
or termination of the Plan as provided under this Article VIII, each Participant
will have no further rights hereunder, and the Company will have no further
obligations hereunder, except as otherwise specifically provided under the terms
of the Plan as so amended or terminated.

 

- 11 -



--------------------------------------------------------------------------------

ARTICLE IX

DISPUTE MECHANISM

Section 9.1 Arbitration. If any legally actionable dispute arises which cannot
be resolved by mutual discussion between the Company and the Participant, then
each party hereto agrees to resolve that dispute by binding arbitration before
an arbitrator experienced in employment law. Said arbitration will be conducted
in accordance with the rules applicable to employment disputes of Judicial
Arbitration and Mediation Services or such other arbitration service as the
Company and the Participant agree upon, and the law of Washington.

Section 9.2 Legal Fees. The Company shall pay all expenses incurred by the
Participant in prosecuting or defending any proceeding pursuant to Section 9.1
hereof as they are incurred by the Participant in advance of the final
disposition of such proceedings, together with any tax liability incurred by the
Participant in connection with the receipt of such amounts; provided , however ,
that the payment of such expenses incurred in advance of the final disposition
of such proceeding shall be made only upon delivery to the Company of an
undertaking, by or on behalf of the Participant, to repay all amounts so
advanced to the extent the arbitrator in such proceeding affirmatively
determines that the Company is the prevailing party, taking into account all
claims made by any such party to such proceeding.

Section 9.3 Sole Remedy. The Company and the Participant agree that this promise
to arbitrate covers any disputes that the Company may have against the
Participant, or that the Participant may have against the Company and all of its
affiliated entities and their directors, officers, employees and agents, arising
out of or relating to this Plan, including any claims concerning the validity,
interpretation, effect or violation of this Plan. The Company and the
Participant further agree that arbitration as provided in this Article IX shall
be the exclusive and binding remedy for any such dispute and will be used
instead of any court action, which is hereby expressly waived, except for any
request by either party hereto for temporary or preliminary injunctive relief
pending arbitration in accordance with applicable law. The Federal Arbitration
Act shall govern the interpretation and enforcement of such arbitration
proceeding. The arbitrator shall apply the substantive law (and the law of
remedies, if applicable) of the State of Washington, or federal law, if
Washington law is preempted. The arbitration shall be conducted in Seattle,
Washington, unless otherwise mutually agreed.

ARTICLE X

MISCELLANEOUS PROVISIONS

Section 10.1 Plan Binding on Successors. This Plan and the terms and provisions
hereof, including the obligation to make the payments of the Incentive Bonuses
to the Participants, shall be binding upon any successor to the Company, whether
by merger, consolidation or otherwise.

 

- 12 -



--------------------------------------------------------------------------------

Section 10.2 Payments to Incompetents. If a Participant entitled to receive any
benefits under the Plan is determined by the Administrator in its sole
discretion to be incompetent, or is adjudged by a court of competent
jurisdiction to be legally incapable of giving valid receipt and discharge for
benefits provided under the Plan, the Administrator may pay such benefits to the
duly appointed guardian or conservator of such person or to any third party who
is determined in the discretion of the Administrator to be eligible to receive
any benefit under the Plan for the account of such Participant. Such payment
will operate as a full discharge of all liabilities and obligations of the
Company, the Administrator, and any other person under the Plan with respect to
such benefits.

Section 10.3 Unknown Whereabouts. It will be the affirmative duty of each
Participant to inform the Company of, and to keep on file with the Company, his
current mailing address. If a Participant fails to inform the Company of his
current mailing address, neither the Administrator nor the Company will be
responsible for any late payment or loss of benefits or for failure of any
notice to be provided or provided timely under the terms of the Plan to such
individual.

Section 10.4 Jurisdiction. The Plan will be construed, enforced, and
administered according to the laws of the State of Washington, excluding any
conflict-of-law rule or principle that might refer to the laws of another state.

Section 10.5 Severability. It is the desire and intent of the Company that the
provisions of this Plan and the Award Letter be enforced to the fullest extent
permissible under the laws and public policies of each jurisdiction in which
enforcement is sought. Accordingly, if any provision in this Plan or the Award
Letter shall be adjudicated to be invalid or unenforceable, such provision,
without any action on the part of the Company or the Participants, shall be
deemed amended to delete or to modify the portion adjudicated to be invalid or
unenforceable, such deletion or modification to apply only with respect to the
operation of such provision in the particular jurisdiction in which such
adjudication is made, and such deletion or modification to be made only to the
extent necessary to cause the provision as amended to be valid and enforceable.
In case any provision of the Plan or Award Letter is held to be illegal,
invalid, or unenforceable for any reason, such illegal, invalid, or
unenforceable provision will not affect the remaining provisions of the Plan or
the Award Letter, as applicable.

Section 10.6 Incorrect Information, Fraud, Concealment, or Error. Any contrary
provisions of the Plan notwithstanding, in the event that the Administrator or
the Company pays a benefit, incurs a liability for failure to so pay a benefit,
or makes any overpayment or erroneous payment to any individual or entity
because of a human or systems error or because of incorrect information provided
by, correct information failed to be provided by, or fraud, misrepresentation,
or concealment of any relevant fact (determined in the sole opinion of the
Administrator) by, any Participant or other individual, the Administrator will
be entitled to recover in any manner deemed necessary or appropriate for such
recovery (in the sole opinion of the Administrator) from such Participant or
other individual such benefit paid or the amount of such liability incurred and
any and all expenses incidental to or necessary for such recovery. Human or
systems error or omission will not affect in any way the amount of a benefit to
which such Participant is otherwise entitled under the terms of the Plan.

 

- 13 -



--------------------------------------------------------------------------------

Section 10.7 Withholding of Taxes and Other Deductions. The Company shall
satisfy any income and employment tax withholding obligations related to the
payment of an Incentive Bonus to the Participant pursuant to the Plan, as well
as any other withholding authorized by the Participant or required by applicable
law, by deduction from such Incentive Bonus.

Section 10.8 Exclusion from Section 409A. The Plan (and the payments hereunder)
are intended to qualify for the short-term deferral exception to Section 409A
described in Treasury Regulation Section 1.409A-1(b)(4) to the maximum extent
possible, and to the extent they do not so qualify, they are intended to qualify
for the involuntary separation pay plan exception to Section 409A described in
Treasury Regulation Section 1.409A-1(b)(9)(iii) to the maximum extent possible.
To the extent Section 409A is applicable to the Plan, the Plan is intended to
comply with Section 409A. Notwithstanding any other provision of the Plan to the
contrary, the Plan shall be interpreted, operated and administered in a manner
consistent with such intentions, so as to avoid subjecting any Participant to
the imposition of any interest or penalty tax under Code Section 409A with
respect to amounts payable under the Plan. Without limiting the generality of
the foregoing, and notwithstanding any other provision of the Plan to the
contrary, to the extent required in order to avoid subjecting the Participant to
the imposition of any interest or penalty tax under Section 409A, amounts that
would otherwise be payable under this Agreement during the 6-month period
immediately following the Participant’s separation from service, within the
meaning of Section 409A, shall instead be accumulated and paid on the first
business day after the date that is 6 months following the Participant’s
separation from service.

 

- 14 -